DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 2, 9-10, 15 and 17 have been cancelled.  Claims 1, 3-8, 11-14, 16 and 18-23 are pending.

Election/Restrictions
Claims 11-14 and 21-23 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention (Group II, method of forming a reservoir), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 20 April 2022.
Applicant’s election without traverse of Group I (claims 1, 2-8, 10 and 16-20) reservoir assembly in the reply filed on 20 April 2022 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first volume of the first pressure vessel is in fluid communication with the second volume of the second pressure vessel as stated in claims 16 and 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The amendment filed 29 August 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The replacement sheet shows new matter on Fig. 10 with the addition of reference numerals 356 and lines showing piping.
Applicant is required to cancel the new matter in the reply to this Office Action.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 1, lines 10-12 is a limitation which establishes that the first and second volumes are independent.  Applicant notes that the limitation is supported by the drawings.  However, there is no support in the written specification and applicant fails to indicate that there is either no support in the written specification or where the limitation is supported within the written specification.

The limitation in lines 13-15 of claim 1 appears in former claim 10.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 7-8, 16, 18 and 20 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by White (US 2008/0209918).
White discloses a reservoir assembly shown in Fig. 5A, 5B, 13A, 13B, 14 comprising: a first pressure vessel surrounding a first volume and having a constant cross-section along a first length between two ends; wherein the constant cross-section defines a closed shape of a rounded rectangle having four generally flat sides with rounded corners; and a second pressure vessel enclosing a second volume outside of the first volume, the second pressure vessel having a constant cross-section defining a closed shape of a rounded rectangle having four generally flat sides with rounded corners and extending along a second length that extends parallel to the first length, wherein the first volume and the second volume are independent with neither of the first pressure vessel or the second vessel surrounding any part of the other one of the first pressure vessel and the second pressure vessel; and wherein the second pressure vessel is attached to the first pressure vessel (by manifold or piping) to define a constant cross-section of the reservoir assembly having an irregular shape (any shape is an irregular shape) to fit within a corresponding irregularly-shaped space.
Re claims 3 and 18, both vessels are both formed of metal (see paragraph [80], lines 10-11, thin, ultra-high strength steel alloy sheets).  Steel is an extrudable metal.
Re claim 7, varying wall thickness is discussed in paragraphs [92, 101, 152, 190, 199], paragraph [92], lines 18-19 stating that material in the corners may be substantially thicker than the material forming the side panels.
Re claim 8, end caps close the respective ends of first pressure vessel.
Re claim 16, the first volume of the first pressure vessel is in fluid communication with the second volume of the second pressure vessel.
Re claim 20, a pressure fitting is disposed on one of the end caps.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-6 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over White in view of Hausberger (US 2008/0237240).
White fails to disclose a stiffening rib structure.  Hausberger teaches a stiffening rib structure as shown in Fig. 4.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to add the stiffening structure of Fig. 4 taught by Hausberger to the first pressure vessel of White to reinforce and strengthen the pressure vessel to prevent deformation, bulging or collapse.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-8, 16 and 18-20 have been considered but are moot because the new ground of rejection does not rely on same references applied in the prior rejection of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CASTELLANO whose telephone number is (571)272-4535. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





sjc/STEPHEN J CASTELLANO/     Primary Examiner, Art Unit 3733